UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 Item 1: Schedule of Investments Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.2%) * Amazon.com Inc. 126,521 64,765 Walt Disney Co. 567,215 57,969 Home Depot Inc. 444,632 51,351 Comcast Corp. Class A 753,393 42,853 Wal-Mart Stores Inc. 486,850 31,567 Starbucks Corp. 533,707 30,336 McDonald's Corp. 305,458 30,097 NIKE Inc. Class B 242,563 29,828 Lowe's Cos. Inc. 356,464 24,567 Costco Wholesale Corp. 161,002 23,276 Time Warner Inc. 304,549 20,938 * Priceline Group Inc. 16,558 20,480 Twenty-First Century Fox Inc. Class A 635,861 17,156 Time Warner Cable Inc. 94,294 16,913 Ford Motor Co. 1,206,764 16,376 Yum! Brands Inc. 158,793 12,695 * O'Reilly Automotive Inc. 50,715 12,679 * eBay Inc. 500,583 12,234 * AutoZone Inc. 16,547 11,977 * Tesla Motors Inc. 41,026 10,191 Johnson Controls Inc. 244,558 10,115 Ross Stores Inc. 206,043 9,987 Target Corp. 121,980 9,595 Advance Auto Parts Inc. 50,569 9,584 TJX Cos. Inc. 133,661 9,546 Royal Caribbean Cruises Ltd. 104,526 9,312 Estee Lauder Cos. Inc. Class A 112,006 9,037 General Motors Co. 298,701 8,967 * Dollar Tree Inc. 123,414 8,227 Expedia Inc. 68,725 8,088 * Netflix Inc. 76,310 7,880 Marriott International Inc. Class A 115,272 7,862 * CarMax Inc. 130,899 7,765 Viacom Inc. Class B 170,585 7,361 * Mohawk Industries Inc. 39,995 7,271 * Liberty Interactive Corp. QVC Group Class A 274,006 7,187 Hanesbrands Inc. 231,336 6,695 Hilton Worldwide Holdings Inc. 285,949 6,560 * Sirius XM Holdings Inc. 1,741,850 6,514 Starwood Hotels & Resorts Worldwide Inc. 97,968 6,513 DR Horton Inc. 217,897 6,397 * NVR Inc. 4,039 6,160 * MGM Resorts International 324,047 5,979 * Bed Bath & Beyond Inc. 104,740 5,972 * Tempur Sealy International Inc. 83,132 5,938 BorgWarner Inc. 142,037 5,907 Goodyear Tire & Rubber Co. 199,270 5,845 Dollar General Corp. 77,907 5,644 Interpublic Group of Cos. Inc. 293,629 5,617 * WABCO Holdings Inc. 53,401 5,598 Hasbro Inc. 76,898 5,547 * Hertz Global Holdings Inc. 328,069 5,489 Lennar Corp. Class A 113,854 5,480 Darden Restaurants Inc. 76,878 5,269 Foot Locker Inc. 70,415 5,068 * Toll Brothers Inc. 145,278 4,974 PVH Corp. 48,504 4,944 * Visteon Corp. 47,836 4,843 Aaron's Inc. 133,323 4,814 CBS Corp. Class B 117,471 4,687 Brinker International Inc. 88,019 4,636 Lamar Advertising Co. Class A 85,566 4,465 * Discovery Communications Inc. 182,132 4,424 * Vista Outdoor Inc. 99,539 4,422 PulteGroup Inc. 232,719 4,391 Harley-Davidson Inc. 79,389 4,358 News Corp. Class A 341,101 4,305 * TripAdvisor Inc. 67,080 4,227 Gap Inc. 148,158 4,222 Harman International Industries Inc. 43,486 4,174 * Under Armour Inc. Class A 39,895 3,861 Las Vegas Sands Corp. 100,177 3,804 Dillard's Inc. Class A 42,341 3,700 Ralph Lauren Corp. Class A 30,719 3,630 * AutoNation Inc. 60,765 3,535 * Hyatt Hotels Corp. Class A 72,314 3,406 Omnicom Group Inc. 50,468 3,326 Gentex Corp. 213,942 3,316 CST Brands Inc. 95,593 3,218 Kohl's Corp. 68,670 3,180 * Norwegian Cruise Line Holdings Ltd. 55,107 3,158 * Liberty Ventures Class A 78,210 3,156 Scripps Networks Interactive Inc. Class A 59,322 2,918 Macy's Inc. 56,651 2,907 Carnival Corp. 56,500 2,808 John Wiley & Sons Inc. Class A 53,559 2,680 KAR Auction Services Inc. 71,765 2,548 Nordstrom Inc. 32,216 2,310 * Liberty Media Corp. 63,986 2,205 Comcast Corp. Special Class A 26,150 1,497 * Starz 36,182 1,351 * AMC Networks Inc. Class A 16,144 1,181 * Madison Square Garden Co. Class A 16,144 1,165 * Liberty Media Corp. Class A 31,993 1,143 * Liberty Broadband Corp. 20,793 1,064 * Jarden Corp. 19,332 945 GameStop Corp. Class A 20,376 840 Coach Inc. 25,832 747 Best Buy Co. Inc. 15,718 583 Outfront Media Inc. 23,350 486 Cablevision Systems Corp. Class A 14,905 484 * Liberty Broadband Corp. Class A 7,998 411 Lennar Corp. Class B 8,278 328 * Ulta Salon Cosmetics & Fragrance Inc. 1,696 277 Mattel Inc. 12,524 264 * Chipotle Mexican Grill Inc. Class A 299 215 * Charter Communications Inc. Class A 1,097 193 * Panera Bread Co. Class A 997 193 * LKQ Corp. 6,683 190 * Murphy USA Inc. 3,291 181 * Live Nation Entertainment Inc. 6,683 161 * Sally Beauty Holdings Inc. 6,383 152 * DISH Network Corp. Class A 2,593 151 * Urban Outfitters Inc. 4,588 135 * Nielsen Holdings plc 2,992 133 Fortune Brands Home & Security Inc. 2,539 120 * Cabela's Inc. 2,593 118 Staples Inc. 9,471 111 Wynn Resorts Ltd. 1,979 105 * Discovery Communications Inc. Class A 1,858 48 Nu Skin Enterprises Inc. Class A 990 41 Consumer Staples (8.2%) Procter & Gamble Co. 796,387 57,292 Coca-Cola Co. 1,142,799 45,849 PepsiCo Inc. 467,910 44,124 CVS Health Corp. 398,354 38,433 Philip Morris International Inc. 425,691 33,770 Mondelez International Inc. Class A 606,907 25,411 Walgreens Boots Alliance Inc. 301,508 25,055 Altria Group Inc. 445,914 24,258 Colgate-Palmolive Co. 328,393 20,840 Kroger Co. 442,239 15,952 Constellation Brands Inc. Class A 86,792 10,867 Archer-Daniels-Midland Co. 242,636 10,057 * Monster Beverage Corp. 73,208 9,893 Dr Pepper Snapple Group Inc. 109,413 8,649 Clorox Co. 71,931 8,310 Brown-Forman Corp. Class B 83,084 8,051 Tyson Foods Inc. Class A 174,127 7,505 Kraft Heinz Co. 105,916 7,476 Coca-Cola Enterprises Inc. 152,599 7,378 Church & Dwight Co. Inc. 83,967 7,045 Hershey Co. 72,410 6,653 Hormel Foods Corp. 104,924 6,643 * WhiteWave Foods Co. Class A 148,949 5,980 Molson Coors Brewing Co. Class B 71,712 5,954 McCormick & Co. Inc. 70,116 5,762 JM Smucker Co. 48,896 5,579 Bunge Ltd. 74,160 5,436 General Mills Inc. 88,567 4,971 Kimberly-Clark Corp. 45,321 4,942 Campbell Soup Co. 97,145 4,923 Ingredion Inc. 54,756 4,781 * Edgewell Personal Care Co. 45,051 3,676 Keurig Green Mountain Inc. 69,797 3,639 * Hain Celestial Group Inc. 49,171 2,537 Whole Foods Market Inc. 65,508 2,073 Mead Johnson Nutrition Co. 27,179 1,913 Energizer Holdings Inc. 45,051 1,744 Reynolds American Inc. 34,988 1,549 Kellogg Co. 22,740 1,513 Pilgrim's Pride Corp. 51,465 1,070 Sysco Corp. 17,066 665 ConAgra Foods Inc. 11,171 453 * Rite Aid Corp. 23,338 142 Energy (6.6%) Exxon Mobil Corp. 1,284,791 95,524 Chevron Corp. 568,046 44,807 Schlumberger Ltd. 323,387 22,304 EOG Resources Inc. 216,432 15,756 Occidental Petroleum Corp. 189,841 12,558 Halliburton Co. 352,674 12,467 Phillips 66 157,549 12,106 Anadarko Petroleum Corp. 196,295 11,854 ConocoPhillips 246,485 11,821 Valero Energy Corp. 182,002 10,938 Baker Hughes Inc. 197,762 10,292 Pioneer Natural Resources Co. 73,247 8,910 Kinder Morgan Inc. 300,514 8,318 * Cameron International Corp. 125,872 7,718 Tesoro Corp. 74,629 7,257 Noble Energy Inc. 234,779 7,086 Hess Corp. 137,676 6,892 * Concho Resources Inc. 69,121 6,795 * Cheniere Energy Inc. 134,516 6,497 Cimarex Energy Co. 63,335 6,491 Cabot Oil & Gas Corp. 271,982 5,946 EQT Corp. 91,604 5,933 National Oilwell Varco Inc. 146,157 5,503 * FMC Technologies Inc. 174,458 5,408 * Newfield Exploration Co. 155,908 5,129 Williams Cos. Inc. 128,263 4,726 Energen Corp. 92,613 4,618 Marathon Petroleum Corp. 92,294 4,276 * Gulfport Energy Corp. 138,545 4,112 Columbia Pipeline Group Inc. 219,422 4,013 * WPX Energy Inc. 587,089 3,887 World Fuel Services Corp. 106,811 3,824 SM Energy Co. 96,734 3,099 Range Resources Corp. 96,475 3,099 TerraForm Power Inc. Class A 209,600 2,981 Helmerich & Payne Inc. 57,828 2,733 * Rice Energy Inc. 160,878 2,600 * Continental Resources Inc. 78,544 2,275 * NOW Inc. 64,482 954 Patterson-UTI Energy Inc. 21,144 278 * Kosmos Energy Ltd. 45,668 255 Devon Energy Corp. 5,058 188 Marathon Oil Corp. 11,557 178 Rowan Cos. plc Class A 6,881 111 California Resources Corp. 17,177 45 Financial Services (20.0%) * Berkshire Hathaway Inc. Class B 611,568 79,748 Wells Fargo & Co. 1,447,201 74,314 JPMorgan Chase & Co. 1,108,211 67,568 Bank of America Corp. 3,417,223 53,240 Citigroup Inc. 1,020,366 50,620 Visa Inc. Class A 674,392 46,978 MasterCard Inc. Class A 350,450 31,583 American International Group Inc. 490,658 27,879 American Express Co. 299,713 22,218 Simon Property Group Inc. 112,524 20,673 Goldman Sachs Group Inc. 108,914 18,925 US Bancorp 400,249 16,414 American Tower Corporation 166,762 14,672 * PayPal Holdings Inc. 447,544 13,892 Charles Schwab Corp. 469,310 13,403 Prudential Financial Inc. 161,480 12,306 Public Storage 57,988 12,272 * Fiserv Inc. 133,350 11,549 State Street Corp. 164,546 11,059 Crown Castle International Corp. 138,260 10,905 Discover Financial Services 201,671 10,485 Equity Residential 137,697 10,344 Travelers Cos. Inc. 101,610 10,113 McGraw Hill Financial Inc. 116,694 10,094 Aflac Inc. 172,048 10,001 Ameriprise Financial Inc. 87,730 9,574 Boston Properties Inc. 76,135 9,014 SunTrust Banks Inc. 234,674 8,974 Intercontinental Exchange Inc. 37,471 8,805 Fidelity National Information Services Inc. 130,136 8,730 Capital One Financial Corp. 117,492 8,521 Equinix Inc. 30,176 8,250 Progressive Corp. 267,199 8,187 AvalonBay Communities Inc. 46,654 8,156 Essex Property Trust Inc. 35,754 7,988 Aon plc 87,570 7,760 General Growth Properties Inc. 297,861 7,735 Global Payments Inc. 65,246 7,486 * Markel Corp. 9,152 7,339 Morgan Stanley 230,130 7,249 Equifax Inc. 73,806 7,172 * Arch Capital Group Ltd. 95,050 6,983 Fifth Third Bancorp 367,954 6,958 Moody's Corp. 69,916 6,866 Lincoln National Corp. 143,609 6,816 * E*TRADE Financial Corp. 256,705 6,759 Loews Corp. 186,989 6,758 HCC Insurance Holdings Inc. 86,972 6,738 * CBRE Group Inc. Class A 209,440 6,702 SL Green Realty Corp. 61,958 6,701 MSCI Inc. Class A 108,778 6,468 T. Rowe Price Group Inc. 92,734 6,445 First Republic Bank 100,593 6,314 KeyCorp 484,896 6,309 Franklin Resources Inc. 165,765 6,176 Extra Space Storage Inc. 79,491 6,134 Federal Realty Investment Trust 44,803 6,113 Nasdaq Inc. 114,591 6,111 SEI Investments Co. 123,446 5,954 Total System Services Inc. 130,815 5,943 Allstate Corp. 102,032 5,942 Assurant Inc. 75,103 5,934 Torchmark Corp. 102,705 5,793 PNC Financial Services Group Inc. 64,818 5,782 StanCorp Financial Group Inc. 50,467 5,763 Jones Lang LaSalle Inc. 40,072 5,761 * Signature Bank 41,591 5,721 Weyerhaeuser Co. 208,666 5,705 M&T Bank Corp. 46,165 5,630 * Alleghany Corp. 11,928 5,584 MetLife Inc. 118,231 5,575 TD Ameritrade Holding Corp. 173,943 5,538 Host Hotels & Resorts Inc. 341,077 5,392 Principal Financial Group Inc. 113,203 5,359 Unum Group 166,363 5,337 Reinsurance Group of America Inc. Class A 58,665 5,314 WR Berkley Corp. 97,340 5,292 White Mountains Insurance Group Ltd. 6,997 5,229 CIT Group Inc. 130,193 5,212 * Affiliated Managers Group Inc. 30,470 5,210 CME Group Inc. 55,803 5,175 East West Bancorp Inc. 134,347 5,162 Zions Bancorporation 186,694 5,142 Equity LifeStyle Properties Inc. 87,632 5,133 Leucadia National Corp. 250,930 5,084 Bank of New York Mellon Corp. 124,786 4,885 TFS Financial Corp. 271,707 4,687 Taubman Centers Inc. 67,784 4,683 Douglas Emmett Inc. 159,287 4,575 * Realogy Holdings Corp. 120,879 4,549 First Horizon National Corp. 319,056 4,524 * Howard Hughes Corp. 38,797 4,452 * Forest City Enterprises Inc. Class A 220,723 4,443 Raymond James Financial Inc. 89,415 4,438 Post Properties Inc. 76,000 4,430 Popular Inc. 143,975 4,352 * CoreLogic Inc. 116,540 4,339 Apartment Investment & Management Co. 116,859 4,326 BlackRock Inc. 14,412 4,287 American Homes 4 Rent Class A 266,002 4,277 Prologis Inc. 109,238 4,249 Commerce Bancshares Inc. 91,240 4,157 Interactive Brokers Group Inc. 99,805 3,939 Plum Creek Timber Co. Inc. 97,544 3,854 Hanover Insurance Group Inc. 49,470 3,844 Alexandria Real Estate Equities Inc. 45,311 3,836 Dun & Bradstreet Corp. 36,105 3,791 Chubb Corp. 30,819 3,780 Brown & Brown Inc. 118,290 3,663 Brixmor Property Group Inc. 149,607 3,513 DDR Corp. 215,798 3,319 Broadridge Financial Solutions Inc. 58,571 3,242 * Alliance Data Systems Corp. 12,168 3,151 * SLM Corp. 425,365 3,148 Camden Property Trust 42,289 3,125 Associated Banc-Corp 170,223 3,059 Hospitality Properties Trust 118,958 3,043 Cullen/Frost Bankers Inc. 47,475 3,018 Retail Properties of America Inc. 208,809 2,942 Hartford Financial Services Group Inc. 64,016 2,931 Eaton Vance Corp. 85,976 2,873 BOK Financial Corp. 38,470 2,489 CNA Financial Corp. 69,318 2,421 Lazard Ltd. Class A 55,540 2,405 * SVB Financial Group 19,249 2,224 American Financial Group Inc. 32,116 2,213 Jack Henry & Associates Inc. 31,375 2,184 ACE Ltd. 20,847 2,156 Legg Mason Inc. 47,376 1,971 BB&T Corp. 52,861 1,882 Digital Realty Trust Inc. 28,365 1,853 Navient Corp. 122,899 1,381 * Santander Consumer USA Holdings Inc. 65,303 1,333 Northern Trust Corp. 19,000 1,295 Bank of Hawaii Corp. 20,047 1,273 FNF Group 25,361 900 Iron Mountain Inc. 28,819 894 People's United Financial Inc. 42,503 669 WP GLIMCHER Inc. 48,397 564 Invesco Ltd. 11,979 374 Western Union Co. 11,594 213 * Vantiv Inc. Class A 4,688 211 * FleetCor Technologies Inc. 1,197 165 Health Care (14.1%) Johnson & Johnson 813,961 75,983 Pfizer Inc. 1,677,881 52,702 Gilead Sciences Inc. 494,701 48,575 UnitedHealth Group Inc. 327,801 38,028 Merck & Co. Inc. 759,075 37,491 * Allergan plc 133,054 36,165 Amgen Inc. 261,269 36,139 * Celgene Corp. 278,307 30,104 Bristol-Myers Squibb Co. 505,317 29,915 * Biogen Inc. 84,605 24,689 AbbVie Inc. 409,685 22,291 * Express Scripts Holding Co. 272,679 22,076 Medtronic plc 320,390 21,447 Thermo Fisher Scientific Inc. 151,028 18,468 Eli Lilly & Co. 219,403 18,362 Abbott Laboratories 406,533 16,351 McKesson Corp. 85,547 15,829 Aetna Inc. 144,044 15,760 Anthem Inc. 111,523 15,613 Cigna Corp. 112,006 15,123 * Regeneron Pharmaceuticals Inc. 31,014 14,426 * Alexion Pharmaceuticals Inc. 85,361 13,350 Humana Inc. 69,617 12,461 Becton Dickinson and Co. 88,238 11,706 Cardinal Health Inc. 145,131 11,149 * Vertex Pharmaceuticals Inc. 103,516 10,780 Stryker Corp. 108,914 10,249 AmerisourceBergen Corp. Class A 106,321 10,099 Perrigo Co. plc 63,843 10,041 * Incyte Corp. 88,883 9,806 Zoetis Inc. 228,083 9,392 Baxalta Inc. 274,720 8,656 St. Jude Medical Inc. 131,487 8,296 * Boston Scientific Corp. 490,468 8,049 * Mylan NV 199,889 8,048 Zimmer Biomet Holdings Inc. 80,957 7,604 Universal Health Services Inc. Class B 60,242 7,519 CR Bard Inc. 39,489 7,357 * Henry Schein Inc. 53,559 7,108 * Endo International plc 96,901 6,713 Agilent Technologies Inc. 187,658 6,442 * Laboratory Corp. of America Holdings 53,769 5,832 * QIAGEN NV 209,153 5,396 PerkinElmer Inc. 109,217 5,020 Cooper Cos. Inc. 33,412 4,974 DENTSPLY International Inc. 95,549 4,832 * Health Net Inc. 77,896 4,691 Teleflex Inc. 36,903 4,584 Quest Diagnostics Inc. 72,609 4,463 Bio-Techne Corp. 46,578 4,307 Baxter International Inc. 127,007 4,172 * Bruker Corp. 209,124 3,436 Patterson Cos. Inc. 73,337 3,172 * Seattle Genetics Inc. 73,274 2,825 * HCA Holdings Inc. 35,500 2,746 * Varian Medical Systems Inc. 29,921 2,208 * Medivation Inc. 29,430 1,251 * Charles River Laboratories International Inc. 14,562 925 * DaVita HealthCare Partners Inc. 6,682 483 * Intuitive Surgical Inc. 1,027 472 * Mallinckrodt plc 6,390 409 * BioMarin Pharmaceutical Inc. 2,593 273 * Edwards Lifesciences Corp. 1,795 255 * United Therapeutics Corp. 1,895 249 * Hologic Inc. 6,084 238 * Centene Corp. 4,388 238 * VCA Inc. 4,488 236 * Illumina Inc. 1,307 230 * Quintiles Transnational Holdings Inc. 3,092 215 * MEDNAX Inc. 2,793 214 * Alnylam Pharmaceuticals Inc. 2,493 200 * Alkermes plc 3,291 193 * Brookdale Senior Living Inc. 8,378 192 * Alere Inc. 3,989 192 * Premier Inc. Class A 5,585 192 * Bio-Rad Laboratories Inc. Class A 1,396 187 * Cerner Corp. 3,092 185 * IDEXX Laboratories Inc. 2,394 178 * Sirona Dental Systems Inc. 1,895 177 * LifePoint Health Inc. 2,493 177 * athenahealth Inc. 1,297 173 * Align Technology Inc. 2,892 164 * Envision Healthcare Holdings Inc. 4,289 158 * Community Health Systems Inc. 3,491 149 * Veeva Systems Inc. Class A 6,184 145 * Jazz Pharmaceuticals plc 997 132 * Tenet Healthcare Corp. 3,291 122 Materials & Processing (3.7%) Precision Castparts Corp. 60,521 13,902 Ecolab Inc. 113,131 12,413 LyondellBasell Industries NV Class A 132,552 11,050 Praxair Inc. 103,229 10,515 Monsanto Co. 108,073 9,223 Sherwin-Williams Co. 40,026 8,917 Sigma-Aldrich Corp. 60,849 8,453 Dow Chemical Co. 191,437 8,117 Vulcan Materials Co. 90,180 8,044 EI du Pont de Nemours & Co. 159,880 7,706 Cytec Industries Inc. 94,552 6,983 Martin Marietta Materials Inc. 43,785 6,653 Sealed Air Corp. 138,508 6,493 CF Industries Holdings Inc. 142,925 6,417 Ball Corp. 100,000 6,220 PPG Industries Inc. 70,256 6,161 Celanese Corp. Class A 98,852 5,849 * WR Grace & Co. 58,735 5,465 * Crown Holdings Inc. 110,709 5,065 Nucor Corp. 129,260 4,854 Valspar Corp. 65,528 4,710 Fastenal Co. 125,670 4,601 Owens Corning 104,712 4,388 * Owens-Illinois Inc. 204,204 4,231 Lennox International Inc. 34,998 3,966 Airgas Inc. 43,286 3,867 Westlake Chemical Corp. 71,730 3,722 Hexcel Corp. 77,920 3,496 Scotts Miracle-Gro Co. Class A 50,965 3,100 * Platform Specialty Products Corp. 212,943 2,694 FMC Corp. 77,796 2,638 Albemarle Corp. 56,772 2,504 Reliance Steel & Aluminum Co. 46,179 2,494 Chemours Co. 373,180 2,414 Eastman Chemical Co. 35,414 2,292 Valmont Industries Inc. 23,575 2,237 Mosaic Co. 67,922 2,113 * USG Corp. 71,113 1,893 Newmont Mining Corp. 108,071 1,737 Packaging Corp. of America 26,530 1,596 International Paper Co. 35,806 1,353 Southern Copper Corp. 50,521 1,350 Royal Gold Inc. 20,632 969 Air Products & Chemicals Inc. 5,685 725 Freeport-McMoRan Inc. 38,450 373 United States Steel Corp. 14,861 155 * Armstrong World Industries Inc. 2,693 129 Allegheny Technologies Inc. 5,391 76 Producer Durables (10.4%) General Electric Co. 2,883,659 72,726 Boeing Co. 236,150 30,924 United Technologies Corp. 279,366 24,861 Union Pacific Corp. 261,741 23,140 3M Co. 153,796 21,804 Danaher Corp. 225,714 19,233 General Dynamics Corp. 121,082 16,703 FedEx Corp. 110,709 15,940 Delta Air Lines Inc. 350,480 15,726 United Parcel Service Inc. Class B 146,914 14,499 Honeywell International Inc. 151,914 14,385 Northrop Grumman Corp. 72,079 11,961 Southwest Airlines Co. 313,714 11,934 Illinois Tool Works Inc. 140,830 11,592 CSX Corp. 388,779 10,458 Accenture plc Class A 100,058 9,832 * United Continental Holdings Inc. 182,820 9,699 Norfolk Southern Corp. 121,331 9,270 Raytheon Co. 80,703 8,818 Cummins Inc. 75,202 8,165 Lockheed Martin Corp. 39,354 8,158 Roper Technologies Inc. 51,568 8,081 Caterpillar Inc. 115,392 7,542 PACCAR Inc. 142,536 7,436 * Verisk Analytics Inc. Class A 98,845 7,306 AMETEK Inc. 139,010 7,273 Waste Management Inc. 139,930 6,970 * Stericycle Inc. 49,678 6,921 Parker-Hannifin Corp. 67,323 6,550 Textron Inc. 170,187 6,406 Wabtec Corp. 71,412 6,288 Expeditors International of Washington Inc. 133,510 6,282 Emerson Electric Co. 142,027 6,273 * Waters Corp. 53,011 6,266 * Mettler-Toledo International Inc. 21,543 6,134 Deere & Co. 82,699 6,120 Cintas Corp. 70,581 6,052 Rockwell Collins Inc. 73,507 6,016 WW Grainger Inc. 26,929 5,790 L-3 Communications Holdings Inc. 53,859 5,629 Xerox Corp. 576,091 5,605 JB Hunt Transport Services Inc. 72,915 5,206 IDEX Corp. 71,657 5,109 Carlisle Cos. Inc. 56,352 4,924 * Quanta Services Inc. 199,757 4,836 Huntington Ingalls Industries Inc. 44,882 4,809 Toro Co. 65,927 4,650 * TransDigm Group Inc. 21,278 4,520 Robert Half International Inc. 87,271 4,465 ManpowerGroup Inc. 54,457 4,459 * AECOM 152,002 4,182 * Spirit Airlines Inc. 87,014 4,116 Landstar System Inc. 64,819 4,114 * Zebra Technologies Corp. 53,417 4,089 FLIR Systems Inc. 141,129 3,950 * HD Supply Holdings Inc. 137,090 3,923 Towers Watson & Co. Class A 33,113 3,887 Automatic Data Processing Inc. 46,977 3,775 Flowserve Corp. 87,321 3,592 Manitowoc Co. Inc. 235,738 3,536 Fluor Corp. 80,987 3,430 * Babcock & Wilcox Enterprises Inc. 178,557 3,000 Oshkosh Corp. 80,546 2,926 Terex Corp. 162,140 2,909 * Copart Inc. 88,368 2,907 Donaldson Co. Inc. 102,930 2,890 Xylem Inc. 86,872 2,854 * Spirit AeroSystems Holdings Inc. Class A 54,357 2,628 Stanley Black & Decker Inc. 26,675 2,587 MSC Industrial Direct Co. Inc. Class A 41,591 2,538 * Keysight Technologies Inc. 78,098 2,409 Orbital ATK Inc. 33,013 2,373 Graco Inc. 27,585 1,849 Allison Transmission Holdings Inc. 68,106 1,818 * Jacobs Engineering Group Inc. 46,338 1,734 Ryder System Inc. 20,877 1,546 Eaton Corp. plc 29,816 1,530 CH Robinson Worldwide Inc. 21,743 1,474 Lexmark International Inc. Class A 50,168 1,454 ITT Corp. 43,436 1,452 * SPX FLOW Inc. 37,302 1,284 AGCO Corp. 19,472 908 Republic Services Inc. Class A 19,461 802 * Genpact Ltd. 29,424 695 * Old Dominion Freight Line Inc. 9,475 578 SPX Corp. 37,302 445 KBR Inc. 26,380 439 ADT Corp. 12,617 377 BWX Technologies Inc. 11,792 311 Pentair plc 6,054 309 * CoStar Group Inc. 997 172 * IHS Inc. Class A 1,097 127 * Middleby Corp. 798 84 Technology (16.9%) Apple Inc. 1,816,590 200,370 Microsoft Corp. 2,355,802 104,268 * Facebook Inc. Class A 720,642 64,786 * Google Inc. Class A 96,188 61,404 * Google Inc. Class C 98,157 59,721 International Business Machines Corp. 300,070 43,501 Oracle Corp. 1,058,056 38,217 Intel Corp. 1,262,769 38,060 Cisco Systems Inc. 1,391,566 36,529 QUALCOMM Inc. 471,382 25,327 Texas Instruments Inc. 388,779 19,252 EMC Corp. 729,983 17,636 * salesforce.com inc 252,628 17,540 * Adobe Systems Inc. 199,377 16,393 * Cognizant Technology Solutions Corp. Class A 249,738 15,636 Broadcom Corp. Class A 255,080 13,119 Intuit Inc. 126,328 11,212 * Yahoo! Inc. 382,516 11,059 Hewlett-Packard Co. 364,666 9,339 Activision Blizzard Inc. 292,233 9,027 NVIDIA Corp. 343,642 8,471 Altera Corp. 164,503 8,238 Corning Inc. 476,948 8,165 Amphenol Corp. Class A 159,182 8,112 Western Digital Corp. 98,142 7,796 Juniper Networks Inc. 288,671 7,422 * SBA Communications Corp. Class A 70,817 7,417 * Citrix Systems Inc. 103,385 7,163 Symantec Corp. 362,699 7,062 Analog Devices Inc. 117,857 6,648 Lam Research Corp. 96,691 6,317 Amdocs Ltd. 104,726 5,957 CDK Global Inc. 120,885 5,776 * Autodesk Inc. 129,049 5,696 * Cadence Design Systems Inc. 270,549 5,595 Brocade Communications Systems Inc. 531,505 5,517 NetApp Inc. 181,187 5,363 Skyworks Solutions Inc. 63,020 5,307 * Synopsys Inc. 112,893 5,213 Linear Technology Corp. 123,875 4,998 * Arrow Electronics Inc. 89,465 4,946 Applied Materials Inc. 334,722 4,917 Computer Sciences Corp. 78,693 4,830 Avnet Inc. 108,316 4,623 Avago Technologies Ltd. Class A 36,508 4,564 KLA-Tencor Corp. 90,363 4,518 DST Systems Inc. 42,688 4,488 * VeriFone Systems Inc. 144,772 4,015 Atmel Corp. 488,769 3,944 Teradyne Inc. 214,981 3,872 * ON Semiconductor Corp. 399,850 3,759 Ingram Micro Inc. 124,672 3,396 * Teradata Corp. 111,573 3,231 * FireEye Inc. 97,544 3,104 CA Inc. 112,969 3,084 Xilinx Inc. 71,149 3,017 * Micron Technology Inc. 178,830 2,679 Motorola Solutions Inc. 36,113 2,469 * Zynga Inc. Class A 1,063,507 2,425 * NCR Corp. 99,313 2,259 IAC/InterActiveCorp 24,451 1,596 Microchip Technology Inc. 31,318 1,350 * Groupon Inc. Class A 313,628 1,022 Harris Corp. 13,192 965 * VeriSign Inc. 10,278 725 Solera Holdings Inc. 10,373 560 Dolby Laboratories Inc. Class A 15,176 495 * Palo Alto Networks Inc. 1,995 343 * Electronic Arts Inc. 4,887 331 * Fortinet Inc. 7,281 309 * Lumentum Holdings Inc. 15,873 269 * Freescale Semiconductor Ltd. 6,682 244 * Red Hat Inc. 3,192 229 Sabre Corp. 8,079 220 * ANSYS Inc. 2,294 202 * ServiceNow Inc. 2,892 201 * Tableau Software Inc. Class A 2,493 199 * CommScope Holding Co. Inc. 6,483 195 * IMS Health Holdings Inc. 6,682 194 * Gartner Inc. 2,294 193 * LinkedIn Corp. Class A 997 190 * Akamai Technologies Inc. 2,693 186 * Splunk Inc. 3,291 182 * SolarWinds Inc. 4,488 176 * NetSuite Inc. 2,094 176 * IPG Photonics Corp. 2,294 174 * F5 Networks Inc. 1,396 162 * VMware Inc. Class A 1,895 149 * PTC Inc. 4,688 149 * Workday Inc. Class A 1,995 137 * EchoStar Corp. Class A 2,893 124 * ARRIS Group Inc. 4,688 122 * Rackspace Hosting Inc. 4,389 108 * Viavi Solutions Inc. 12,866 69 Utilities (4.9%) AT&T Inc. 1,689,780 55,053 Verizon Communications Inc. 1,083,281 47,134 NextEra Energy Inc. 171,966 16,775 Dominion Resources Inc. 217,053 15,276 PG&E Corp. 215,322 11,369 Sempra Energy 106,756 10,325 WEC Energy Group Inc. 197,715 10,325 Edison International 156,953 9,899 Eversource Energy 172,324 8,723 Duke Energy Corp. 111,437 8,017 * T-Mobile US Inc. 185,031 7,366 * Level 3 Communications Inc. 163,042 7,123 CMS Energy Corp. 190,309 6,722 American Water Works Co. Inc. 116,961 6,442 Southern Co. 124,573 5,568 UGI Corp. 148,170 5,159 AES Corp. 501,817 4,913 ITC Holdings Corp. 145,796 4,861 Aqua America Inc. 183,347 4,853 Atmos Energy Corp. 81,774 4,758 SCANA Corp. 80,289 4,517 DTE Energy Co. 56,072 4,507 National Fuel Gas Co. 85,708 4,284 CenterPoint Energy Inc. 228,227 4,117 Telephone & Data Systems Inc. 156,843 3,915 NRG Energy Inc. 252,642 3,752 American Electric Power Co. Inc. 60,441 3,437 * Sprint Corp. 890,919 3,421 * United States Cellular Corp. 93,934 3,328 NiSource Inc. 171,448 3,180 Consolidated Edison Inc. 43,984 2,940 * Calpine Corp. 200,126 2,922 Exelon Corp. 78,992 2,346 Questar Corp. 115,459 2,241 CenturyLink Inc. 56,216 1,412 Entergy Corp. 20,347 1,325 Alliant Energy Corp. 7,700 450 FirstEnergy Corp. 2,955 93 Frontier Communications Corp. 5 — Total Common Stocks (Cost $3,306,190) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost ) 0.189% 3,938,172 3,938 Total Investments (100.1%) (Cost $3,310,128) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
